— Order, Supreme Court, New York County (Irma Vidal Santaella, J.), entered December 10, 1991, which, inter alia, denied plaintiff’s motion for summary judgment in lieu of complaint, unanimously affirmed, without costs.
Summary judgment was properly denied, defendant having demonstrated the existence of meritorious counterclaims that are inseparable from plaintiiFs cause of action on the promissory note (see, Harris v Miller, 136 AD2d 603). We also agree with the IAS court that there is no merit to defendant’s claim that the note is unenforceable because executed under circumstances evincing a breach of fiduciary duties owing from plaintiff to defendant. Concur — Sullivan, J. P., Carro, Wallach and Smith, JJ.